Citation Nr: 1008956	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from July 1961 to July 1983.  The 
Veteran died in December 2001 and the appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in February 2006 and August 
2007 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As discussed in detail below, the Board is remanding the 
issue of entitlement to service connection for the cause of 
the Veteran's death for further development of the claim.  
The issue of entitlement to dependent's educational benefits 
under Chapter 35 of Title 38, United States Code, is 
dependent, in part, on whether or not entitlement to service 
connection for the cause of the Veteran's death is warranted; 
as such, these two matters are inextricably intertwined.  
Therefore, the Board is deferring action on the issue of 
entitlement to dependent's educational benefits under Chapter 
35 of Title 38, United States Code.


REMAND

The appellant contends that the Veteran's fatal cancer was 
caused by his exposure to herbicides during active duty 
service.  The August 2007 Board remand directed the RO to 
obtain the Veteran's complete service personnel records.  The 
claims file showed numerous requests for these records and in 
November 2009, the AMC issued a Formal Finding of 
Unavailability of the Air Force Personnel Records, and 
thereafter in December 2009 issued a supplemental statement 
of the case based on this finding.  However, based on 
documentation in the claims file, it appears that the service 
personnel records were sent to the AMC from the local RO in 
November 2009, but were returned to the RO rather  than 
associated with the claims file.   Thereafter, the records 
were sent directly to the Board.  Thus, it appears that the 
AMC never reviewed these records in connection with the 
appellant's claim.  The appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence 
is received prior to the transfer of a case to the Board a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).  Thus, given that the service 
personnel records are in fact available for consideration, 
this case must be returned to the AMC for consideration of 
the additional evidence.   
 
Further, in its prior remand, the Board directed the AMC to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides in 
Thailand.  While the AMC did request such information in 
November 2009, it appears that it only requested this 
information for the period from August 1973 to March 1974.  
However, the Veteran was actually stationed in Thailand until 
August 1974.  Thus, the AMC should again contact JSRRC for 
verification of exposure to herbicides in Thailand with the 
correct dates.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The AMC should review the additional 
service personnel records associated with 
the claims file and accomplish any further 
necessary development to determine whether 
the Veteran was exposed to herbicides in 
service, including contacting the JSRRC and 
requesting verification of the claimed 
herbicide exposure in Thailand based on the 
dates  of August 1973 to August 1974 (to 
specifically include whether herbicide 
agents were used during that time period to 
clear the perimeter at Ubon Afld, 
Thailand).

2.  After completion of the above, the AMC 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the issues remain denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


